Citation Nr: 1746407	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to July 1964 and February 1967 to January 1969.  Among his decorations, the Veteran received a Purple Heart and Bronze Star.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a December 2013 VA Form 9, the Veteran requested a Board hearing at the local VA office.  However, in December 2014, the Veteran withdrew his request for a Board hearing.

Review of the record raised the issue of total disability individual unemployability (TDIU).  However, in a July 2010 rating decision, the RO granted TDIU for the appeal period and entitlement to a TDIU need not be addressed further as part of the increased rating claim.  


FINDING OF FACT

The Veteran's PTSD is not productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria outlined in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Veteran is currently assigned a 70 percent evaluation for his PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the 38 C.F.R. § 4.130, Diagnostic Code 9411 criteria, a 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  These deficiencies are due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, and speech intermittently illogical, obscure, or irrelevant.  Also included is near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene); and difficulty in adapting to stressful circumstances.  Lastly, also considered is an inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for his PTSD.  38 C.F.R. § 4.7.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this regard, the Board acknowledges the Veteran's lay statements in his medical records regarding the severity of his symptoms.  However, throughout the appeal period, the Veteran has not been shown to have total occupational and social impairment.

With regard to total occupational impairment, the Board notes the Veteran's weekly therapist indicated he is unable to work because of his emotional and physical conditions.  See April 2010 C&P Examination Report, VA examiner referencing finds in the claims file.  Further, the April 2010 examiner opined the Veteran was probably unemployable because of his PTSD related symptoms.  The Board further takes note of the January 2015 VA examiner's opinion that the Veteran is unemployed because he has difficulty interacting with others.  However, as mentioned above, the Veteran's symptoms are not of such frequency, severity, and duration that both total occupational and social impairment are shown.

The Board finds the record does not support a conclusion for total social impairment.  While the Veteran demonstrates impairment in his communication with others, including family and friends, there does not appear to be other negative social symptoms of such severity to produce total social impairment.  He described his relationship with his wife okay during his April 2009 examination.  Also, he described his relationships with his children as estranged during his April 2010 examination.  Since the April 2010 VA examination, he and his wife divorced in 2013.  However, at his January 2015 VA examination, the Veteran stated he had been living with his girlfriend for two years, indicating that he is capable of establishing and maintaining effective personal relationships.  

The Veteran's psychological evaluations and VA examinations during the appellate period indicate he is well oriented and aware of his surroundings, self, date, and time.  Additionally, he appeared to be well-groomed with no signs of a lack of ability to perform daily routine activities.  Additionally, while the Veteran reported a history of suicidal thoughts, on numerous occasions he denied both persistent thoughts of homicide and suicide.  Suicidal and homicidal ideation were not present at his January 2015 VA examination.  The evidence does not show that the Veteran is at risk for self-harm; he is not a danger to himself or others.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

Although he reports nightmares and thoughts of events while in service, the Veteran has repeatedly denied having hallucinations, psychosis, and delusions.  Lastly, the record does not reflect the Veteran has deficiencies judgment, memory loss about facts related to him or his family, or inappropriate social behavior.  See April 2009 psychological evaluation, and August 2009, April 2010 and January 2015 C & P Examination Reports.  Notably, the January 2015 VA examiner described the Veteran's PTSD as causing occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, which is contemplated by the 70 percent criteria.  

Therefore, when taken together, the Veteran's PTSD symptoms are not of such severity, frequency, or duration to approximate both total social and total occupational impairment as required to warrant a 100 percent rating.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  


ORDER

Entitlement to an increased evaluation in excess of a 70 percent rating is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


